Citation Nr: 1121114	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder and clavicle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty for training (ACDUTRA) from October 1977 to January 1978.  The Veteran served on active duty from November 1978 to December 1981.  The Veteran had additional reserve service in the National Guard.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2009, the Veteran contacted VA by telephone.  A Report of Contact is in the claims folder, which indicates that the Veteran "would like to apply for an increase.  He wanted to apply for Aid & Attendance (A&A) based on nervous sleep apnea and fibromyalgia.  If the Veteran qualifies for pension with A&A, he would like to switch to pension."  Additionally, the September 2010 VA examination includes a positive nexus opinion concerning the Veteran's left wrist disorder, and therefore raises a claim concerning whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder.  None of these issues have been addressed by the Agency of Original Jurisdiction (AOJ), and they are referred to the AOJ for appropriate action.  

In his August 2007 substantive appeal (on VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent November 2009 letter, the Veteran stated that he wished to withdraw his request for a hearing.  So his hearing request is considered withdrawn.  

In January 2010 the Board remanded the matters for additional development.  The claims have now been returned to the Board for appellate review.

In August 2007, VA received the Veteran's substantive appeal concerning the denial of his claim for service connection for a right ankle disorder.  However, a February 2011 rating decision granted that claim.  To date, the Veteran has not appealed either the initial disability rating or the effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date). See, too, 38 C.F.R. § 20.200 (2010).

The issues of: (1) entitlement to service connection for a right foot disorder; (2) entitlement to service connection for a right knee disorder; and (3) entitlement to service connection for a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left shoulder and clavicle disorder is not shown to be causally or etiologically related to his active military service.

2.  The Veteran's current left ankle disorder is not shown to be causally or etiologically related to his active military service.



CONCLUSIONS OF LAW

1.  Service connection for a left shoulder and clavicle disorder is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for a left ankle disorder is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder and Clavicle Disorder

The Veteran seeks service connection for his left shoulder and clavicle.  At the outset, the Board will first address two theories of presumptive service connection available for this claim.  

First, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran is not entitled to presumptive service connection for his degenerative joint disease (arthritis) of the left shoulder.  The earliest post-service medical treatment records are dated from July 2005, and the Veteran separated from active duty in 1981.  Since no diagnosis of arthritis was made within one year of the Veteran's military separation, the presumption for service connection for chronic diseases does not apply to the Veteran's left shoulder.

Second, service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during service (or during the presumptive period) but is not identified until later, and there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran contends that he has had his left shoulder and clavicle disorder since his military discharge; however, the evidence of record does not suggest such a possibility.  Again, the earliest medical evidence associated with the claims file is dated from 2005, almost 25 years after the Veteran's military separation.  The criteria for an award of service connection based upon this theory of entitlement have not been met and no further discussion of this theory of service connection is required.

The Board will now address direct service connection.  To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131.

Here, a current diagnosis has been established.  At the September 2010 VA examination, the VA examiner diagnosed the Veteran with degenerative joint disease of the left shoulder based on X-ray evidence. 

The Veteran's service treatment records (STRs) show that his left shoulder and clavicle were normal at his August 1977 and September 1978 military enlistment examinations.  In July 1980, the Veteran complained of pain and tenderness in his left shoulder.  X-rays of the left shoulder were obtained, and showed an acromioclavicular (AC) joint separation of the left shoulder.  X-rays subsequently obtained in August 1980 showed a normal left shoulder.  In September 1980, the Veteran again reported pain in his left shoulder due to falling on the shoulder.  The Veteran was diagnosed with a contusion of the left shoulder and clavicle.  The Veteran's military separation examination is not of record.  His military service ended in December 1981.

Post-service, the Veteran was treated by the VA Medical Center (VAMC) beginning in July 2005.  The Veteran left the military in December 1981 and did not complain of symptoms until almost 25 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disorder).  

The Veteran was afforded a VA examination and medical opinion in September 2010.  The VA examiner determined that, "[i]t is less likely than not that [the Veteran's] current shoulder condition is caused by and a continuation of an event that occurred in military service."  The examiner recognized that there was evidence of a left shoulder injury in the military.  However, the examiner pointed out that the Veteran was treated for this injury during his active military service, and the X-rays were normal one month later.  The examiner determined that the Veteran's current shoulder disorder is "discomfort that seems to be connected with his [non-service-connected] back."  Here, the VA examiner who conducted the VA examination and authored the accompanying report accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's left shoulder and clavicle.  His report of the Veteran's medical history and his clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the report is incomplete or insufficient in any way.  There is no positive evidence to the contrary of this opinion in the claims file.  The July 2006 VA examiner did not provide a medical nexus opinion.  For all of these reasons, the Board finds that service connection on a direct basis is not warranted.

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that his left shoulder and clavicle disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, a left shoulder and clavicle disorder, here described as degenerative joint disease, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a left shoulder and clavicle disorder is not warranted.

Left Ankle Disorder

The Veteran seeks service connection for a left ankle disorder.  

At the outset, the Board will first address a theory of presumptive service connection available for this claim.  

As previously mentioned, service connection may be awarded for a "chronic" disorder when (1) a chronic disorder manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during service (or during the presumptive period) but is not identified until later, and there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage, 10 Vet. App. at 495-98.  The Veteran contends that he has had his left ankle disorder since his military discharge; however, the evidence of record does not suggest such a possibility.  Again, the earliest medical evidence associated with the claims file is dated from 2005, almost 25 years after the Veteran's military separation.  The criteria for an award of service connection based upon this theory of entitlement have not been met and no further discussion of this theory of service connection is required.

The Board will now address direct service connection.  To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131.

Here, a current diagnosis has been established.  At the September 2010 VA examination, the VA examiner diagnosed the Veteran with a left ankle strain.

The Veteran's STRs show that his left ankle was normal at his August 1977 and September 1978 military enlistment examinations.  In June 1980, the Veteran reported injuring his left ankle and experiencing pain.  X-rays from June 1980 were normal.  The Veteran's military separation examination is not of record.  

Post-service, the Veteran was treated by the VAMC beginning in July 2005.  The Veteran left the military in December 1981 and did not complain of symptoms until almost 25 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, 230 F.3d at 1330.  

The Veteran was afforded a VA examination and medical opinion in September 2010.  The VA examiner determined that, "[i]t is less likely than not that [the Veteran's] left ankle condition is caused by military career or manifested during military service."  The examiner recognized that there was evidence of pain in the Veteran's left ankle during his military service.  However, the examiner pointed out that over the years following his military separation there was no post-service evidence of the in-service left ankle symptoms persisting.  The VA examiner also concluded that the Veteran's current left ankle disorder was "grossly aggravated by his obese condition."  Here, the VA examiner who conducted the VA examination and authored the accompanying report accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's left ankle.  His report of the Veteran's medical history and his clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the report is incomplete or insufficient in any way, and the examiner provided an alternate theory for the Veteran's ankle disability.  There is no positive evidence to the contrary of this opinion in the claims file.  The July 2006 VA examiner did not provide a medical nexus opinion.  For all of these reasons, the Board finds that service connection on a direct basis is not warranted.

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that his left ankle disorder is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331; Charles, 16 Vet. App. at 374.  However, a left ankle disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for a left ankle disorder is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2005, January 2010, and March 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The January 2010 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that only the October 2005 duty-to-assist letter was provided before the initial RO adjudication of his claims.  However, after he was provided the additional letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA treatment records have been obtained.  The Veteran's disability benefit records from the Social Security Administration (SSA) have been obtained.  VA made several attempts to obtain the Veteran's treatment records from the Fairview Park Hospital, the Martin Army Community Hospital, the VA Chattanooga Community-Based Outpatient Clinic (CBOC), and the VA Murfreesboro Campus, but VA received negative responses regarding these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

The claim for service connection for a left shoulder and clavicle disorder is denied.

The claim for service connection for a left ankle disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining right foot and bilateral knee claims can be properly adjudicated.  

These matters were remanded by the Board for further development in January 2010.  Upon review, the Board finds the development insufficient because all of the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In regards to the bilateral knee claims, the Board remanded the claims for a VA examination to ascertain the etiology of his currently diagnosed osteoarthritis of the knees.  The Veteran was diagnosed with osteoarthritis of the knees by the VAMC in June 2007.  The September 2010 VA examiner determined that the Veteran had normal knees at the time of the examination, and thus did not provide a medical nexus opinion.  However, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the service connection requirement that a current disorder be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of his appeal, the Board still needs the requested VA medical nexus opinions for these claims.

In regards to the right foot disorder claim, the Board remanded the claim for a VA examination to ascertain the etiology of his currently diagnosed calcaneal spurs of the right foot.  The November 2010 VA examiner confirmed the Veteran's right foot diagnosis, but then determined that he was "unable to draw a nexus between the Veteran's calcaneal spurs and any in-service related injury."  The VA examiner did not provide support for this conclusion.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his VA treatment records, and the medical literature reviewed in forming his medical opinion - specifically, since the examiner did not provide rationale for his opinion.  Thus, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the original VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed osteoarthritis of the bilateral knees.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, his STRs, his VA treatment records, and the medical literature reviewed in forming his medical opinion has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's osteoarthritis of his bilateral knees is related to his active military service.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

2.  The RO/AMC shall ask the original VA feet examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA feet examination to ascertain the etiology of his currently diagnosed calcaneal spurs of the right foot.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's calcaneal spurs of the right foot are related to his active military service, to include as due to the in-service complaints of foot pain and blisters in April 1981, August 1981, and September 1981.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to service connection for a right foot disorder; (2) entitlement to service connection for a right knee disorder; and (3) entitlement to service connection for a left knee disorder.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


